Exhibit 10.1(g)

 

SEVENTH AMENDMENT

 

THIS SEVENTH AMENDMENT (this “Amendment”), dated as of June 19, 2003, is entered
into by and among LOUISIANA-PACIFIC CORPORATION, a Delaware corporation (the
“Borrower”), BANK OF AMERICA, N.A., as agent for the Lenders (the
“Administrative Agent”), and those financial institutions parties to the Credit
Agreement as defined below (collectively, the “Lenders”) signatory hereto.

 

RECITALS

 


A.                             THE BORROWER, THE LENDERS AND THE ADMINISTRATIVE
AGENT ARE PARTIES TO A CREDIT AGREEMENT DATED AS OF NOVEMBER 15, 2001 (AS
AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME, THE “CREDIT AGREEMENT”),
PURSUANT TO WHICH THE ADMINISTRATIVE AGENT AND THE LENDERS HAVE EXTENDED CERTAIN
CREDIT FACILITIES TO THE BORROWER.


 


B.                               THE BORROWER HAS REQUESTED THAT THE
ADMINISTRATIVE AGENT AND THE LENDERS AGREE TO AMEND THE CREDIT AGREEMENT TO
PERMIT WACHOVIA TO BECOME AN L/C ISSUER WITH RESPECT TO ISSUANCE OF LETTERS OF
CREDIT IN ADDITION TO EXISTING LETTERS OF CREDIT.


 


C.                               THE LENDERS HAVE AGREED TO SUCH AMENDMENT
SUBJECT TO THE TERMS AND CONDITIONS OF THIS AMENDMENT.


 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 


1.                                       DEFINED TERMS.  UNLESS OTHERWISE
DEFINED HEREIN, CAPITALIZED TERMS USED HEREIN SHALL HAVE THE MEANINGS ASSIGNED
TO THEM IN THE CREDIT AGREEMENT.


 


2.                                       AMENDMENT OF DEFINITION OF L/C ISSUER. 
THE DEFINITION OF “L/C ISSUER” IN SECTION 1.01 OF THE CREDIT AGREEMENT ARE
AMENDED AND RESTATED AS FOLLOWS:


 

“‘L/C Issuer’ means (a) either Bank of America in its capacity as an issuer of
Letters of Credit (other than Existing Letters of Credit) hereunder, or any
successor issuer of such Letters of Credit hereunder and (b) Wachovia, in its
capacity as an issuer of Letters of Credit (other than Existing Letters of
Credit) hereunder or any successor issuer of such Letters of Credit hereunder
and, subject to the limitations contained in Section 2.03(l), in its capacity as
the issuer of the Existing Letters of Credit.”

 


3.                                             EXISTING LETTERS OF CREDIT. 
SECTION 2.03(L) OF THE CREDIT AGREEMENT IS AMENDED TO READ AS FOLLOWS:


 

“(l)  Existing Letters of Credit.  The outstanding standby letters of credit
issued for the Borrower by Wachovia identified on Schedule 2.03(l), to which
copies of such letters of credit are attached, shall be “Existing Letters of
Credit” hereunder and Wachovia shall have the rights and obligations of an L/C
Issuer under all the provisions of the Loan Documents with respect to the
Existing Letters of Credit.  Wachovia shall exercise any rights or remedies it
may have under any reimbursement agreements

 

1

--------------------------------------------------------------------------------


 

executed in connection with the Existing Letters of Credit and otherwise act in
respect of such Existing Letters of Credit at the direction of the
Administrative Agent (at the request of the Required Lenders to the extent
required hereunder).  In any such exercise or action, Wachovia shall be subject
to, and entitled to the benefits of, Section 9.01.”

 


4.                                       CLARIFICATION WITH RESPECT TO SUCCESSOR
LETTER OF CREDIT.  CLAUSE (C) IN THE FOURTH SENTENCE OF SECTION 9.09 IS AMENDED
TO READ AS FOLLOWS:  “(C) THE TERM ‘L/C ISSUER’ SHALL MEAN, WITH RESPECT TO BANK
OF AMERICA, SUCH SUCCESSOR LETTER OF CREDIT ISSUER.”


 


5.                                       RESIGNATION OF L/C ISSUER.  SECTION
10.07(I) OF THE CREDIT AGREEMENT IS AMENDED TO READ AS FOLLOWS:


 


“(I)                                                                              
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF AT ANY TIME, ANY
L/C ISSUER ASSIGNS ALL OF ITS COMMITMENT AND LOANS PURSUANT TO SUBSECTION (B)
ABOVE, SUCH L/C ISSUER MAY, UPON 30 DAYS’ NOTICE TO THE BORROWER AND THE
LENDERS, RESIGN AS AN L/C ISSUER.  IN THE EVENT OF ANY SUCH RESIGNATION BY ANY
L/C ISSUER, THE BORROWER SHALL BE ENTITLED TO APPOINT FROM AMONG THE LENDERS A
SUCCESSOR L/C ISSUER HEREUNDER; PROVIDED, HOWEVER, THAT NO FAILURE BY THE
BORROWER TO APPOINT ANY SUCH SUCCESSOR SHALL AFFECT THE RESIGNATION OF SUCH L/C
ISSUER.  ANY L/C ISSUER WHICH RESIGNS (WHETHER IN CONNECTION WITH ASSIGNMENT OF
ALL OF ITS COMMITMENTS AND LOANS PURSUANT TO SUBSECTION (B) ABOVE OR PURSUANT TO
SECTION 9.09 ABOVE) SHALL RETAIN ALL OF ITS RESPECTIVE RIGHTS AND OBLIGATIONS AS
AN L/C ISSUER HEREUNDER WITH RESPECT TO ALL OUTSTANDING LETTERS OF CREDIT ISSUED
BY IT AS OF THE EFFECTIVE DATE OF ITS RESIGNATION AS AN L/C ISSUER AND ALL L/C
OBLIGATIONS WITH RESPECT THERETO (INCLUDING THE RIGHT TO REQUIRE THE LENDERS TO
MAKE BASE RATE LOANS OR FUND PARTICIPATIONS IN UNREIMBURSED AMOUNTS PURSUANT TO
SECTION 2.03(C)).”


 


6.                                       TAX REPORTING.


 

(a)                                  Tax Representation.  The following is added
as Section 5.18 of the Credit Agreement:

 

“5.18                     Tax Shelter Regulations.  The Borrower does not intend
to treat the Loans and/or Letters of Credit and related transactions as being a
“reportable transaction” (within the meaning of Treasury Regulation Section
1.6011-4).  In the event the Borrower determines to take any action inconsistent
with such intention, it will promptly notify the Administrative Agent thereof. 
If the Borrower so notifies the Administrative Agent,  the Borrower acknowledges
that one or more of the Lenders may treat its Loans and/or its interest in
Letters of Credit as part of a transaction that is subject to Treasury
Regulation Section 301.6112-1, and such Lender or Lenders, as applicable, will
maintain the lists and other records required by such Treasury Regulation.”

 

(b)                                 Tax Reporting.  The following is added as
Section 6.02(e) of the Credit Agreement (and existing Section 6.02(e) is hereby
renamed Section 6.02(f)):

 

2

--------------------------------------------------------------------------------


 

“(e)                            promptly after the Borrower has notified the
Administrative Agent of any intention by the Borrower to treat the Loans and/or
Letters of Credit and related transactions as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4), a duly completed
copy of IRS Form 8886 or any successor form; and.”

 

(c)                                  Confidentiality.  The following is added to
the end of Section 10.08 of the Credit Agreement:

 

“Notwithstanding anything herein to the contrary, “Information” shall not
include, and the Administrative Agent and each Lender may disclose without
limitation of any kind, any information with respect to the “tax treatment” and
“tax structure” (in each case, within the meaning of Treasury Regulation Section
1.6011-4) of the transactions contemplated hereby and all materials of any kind
(including opinions or other tax analyses) that are provided to the
Administrative Agent or such Lender relating to such tax treatment and tax
structure; provided that with respect to any document or similar item that in
either case contains information concerning the tax treatment or tax structure
of the transaction as well as other information, this sentence shall only apply
to such portions of the document or similar item that relate to the tax
treatment or tax structure of the Loans, Letters of Credit and transactions
contemplated hereby.”

 


7.                                       REPRESENTATIONS AND WARRANTIES.  THE
BORROWER HEREBY REPRESENTS AND WARRANTS AS FOLLOWS:


 

(A)                                  NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING.

 

(B)                                 THE EXECUTION, DELIVERY AND PERFORMANCE BY
THE BORROWER OF THIS AMENDMENT HAS BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE AND OTHER ACTION AND DOES NOT AND WILL NOT REQUIRE ANY REGISTRATION
WITH, CONSENT OR APPROVAL OF, NOTICE TO OR ACTION BY, ANY PERSON (INCLUDING ANY
GOVERNMENTAL AUTHORITY) IN ORDER TO BE EFFECTIVE AND ENFORCEABLE.  THE CREDIT
AGREEMENT, AS AMENDED BY THIS AMENDMENT, CONSTITUTES THE LEGAL, VALID AND
BINDING OBLIGATION OF THE BORROWER, ENFORCEABLE AGAINST THE BORROWER IN
ACCORDANCE WITH ITS TERMS, WITHOUT DEFENSE, COUNTERCLAIM OR OFFSET EXCEPT AS
SUCH ENFORCEMENT MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION OR OTHER SIMILAR LAWS RELATING TO OR LIMITING CREDITORS’ RIGHTS
GENERALLY OR BY EQUITABLE PRINCIPLES RELATING TO ENFORCEABILITY WHETHER
ENFORCEMENT IS SOUGHT IN A PROCEEDING AT LAW OR IN EQUITY.

 

(C)                                  AFTER GIVING EFFECT TO THIS AMENDMENT, ALL
ITS REPRESENTATIONS AND WARRANTIES CONTAINED IN THE CREDIT AGREEMENT ARE TRUE
AND CORRECT AS THOUGH MADE ON AND AS OF THE EFFECTIVE DATE (AS DEFINED BELOW)
(EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY RELATE TO
AN EARLIER DATE, IN WHICH CASE THEY WERE TRUE AND CORRECT AS OF SUCH EARLIER
DATE).

 

(D)                                 IT IS ENTERING INTO THIS AMENDMENT ON THE
BASIS OF ITS OWN INVESTIGATION AND FOR ITS OWN REASONS, WITHOUT RELIANCE UPON
THE ADMINISTRATIVE AGENT,

 

3

--------------------------------------------------------------------------------


 

THE LENDERS (EXCEPT FOR THE PERFORMANCE OF THE TERMS HEREOF APPLICABLE TO THEM)
OR ANY OTHER PERSON.

 


8.                                       EFFECTIVE DATE.  THIS AMENDMENT WILL
BECOME EFFECTIVE AS OF THE DATE FIRST WRITTEN ABOVE (THE “EFFECTIVE DATE”)
PROVIDED THAT THE ADMINISTRATIVE AGENT HAS RECEIVED AN ORIGINAL OR FACSIMILE OF
THIS AMENDMENT DULY EXECUTED BY THE REQUIRED LENDERS AND THE BORROWER.


 


9.                                       RESERVATION OF RIGHTS.  THE BORROWER
ACKNOWLEDGES AND AGREES THAT THE EXECUTION AND DELIVERY OF THIS AMENDMENT BY THE
ADMINISTRATIVE AGENT AND THE LENDERS PARTY HERETO SHALL NOT BE DEEMED TO CREATE
A COURSE OF DEALING OR OTHERWISE OBLIGATE THE ADMINISTRATIVE AGENT OR ANY LENDER
TO EXECUTE SIMILAR CONSENTS UNDER THE SAME OR SIMILAR CIRCUMSTANCES IN THE
FUTURE.


 


10.                                 MISCELLANEOUS.


 

(A)                                  EXCEPT AS EXPRESSLY SET FORTH HEREIN, THIS
AMENDMENT SHALL NOT BY IMPLICATION OR OTHERWISE LIMIT, IMPAIR, CONSTITUTE A
WAIVER OF, OR OTHERWISE AFFECT THE RIGHTS OR REMEDIES OF THE ADMINISTRATIVE
AGENT OR THE LENDERS UNDER THE CREDIT AGREEMENT, THE LOAN DOCUMENTS, OR ANY
RELATED DOCUMENTS, AND SHALL NOT ALTER, MODIFY, AMEND, OR IN ANY WAY AFFECT THE
TERMS, CONDITIONS, OBLIGATIONS, COVENANTS, OR AGREEMENTS CONTAINED IN THE CREDIT
AGREEMENT, THE LOAN DOCUMENTS, OR ANY RELATED DOCUMENTS, ALL OF WHICH ARE HEREBY
RATIFIED AND AFFIRMED IN ALL RESPECTS AND SHALL CONTINUE IN FULL FORCE AND
EFFECT.

 

(B)                                 THIS AMENDMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES HERETO AND THERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.  NO THIRD PARTY BENEFICIARIES ARE INTENDED IN CONNECTION
WITH THIS AMENDMENT.

 

(C)                                  THIS AMENDMENT, SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT
THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

 

(D)                                 THIS AMENDMENT, MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL SUCH
COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.

 

(E)                                  THIS AMENDMENT, TOGETHER WITH THE CREDIT
AGREEMENT, CONTAINS THE ENTIRE AND EXCLUSIVE AGREEMENT OF THE PARTIES HERETO
WITH REFERENCE TO THE MATTERS DISCUSSED HEREIN AND THEREIN.  THIS AMENDMENT,
SUPERSEDES ALL PRIOR DRAFTS AND COMMUNICATIONS WITH RESPECT THERETO.  THIS
AMENDMENT MAY NOT BE AMENDED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 10.1 OF THE CREDIT AGREEMENT.

 

(F)                                    IF ANY TERM OR PROVISION OF THIS
AMENDMENT, SHALL BE DEEMED PROHIBITED BY OR INVALID UNDER ANY APPLICABLE LAW,
SUCH PROVISION SHALL BE INVALIDATED WITHOUT AFFECTING THE REMAINING PROVISIONS
OF THIS AMENDMENT OR THE CREDIT AGREEMENT, RESPECTIVELY.

 

4

--------------------------------------------------------------------------------


 

(G)                                 THE BORROWER HEREBY COVENANTS TO PAY OR TO
REIMBURSE THE ADMINISTRATIVE AGENT AND THE LENDERS, UPON DEMAND, FOR ALL
REASONABLE COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEY FEES AND EXPENSES)
INCURRED IN CONNECTION WITH THE DEVELOPMENT, PREPARATION, NEGOTIATION, EXECUTION
AND DELIVERY OF THIS AMENDMENT.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

 

 

 

LOUISIANA-PACIFIC
CORPORATION, as the Borrower

 

 

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

S-1

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as
Administrative Agent, an L/C Issuer and a
Lender

 

 

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

S-2

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, N.A., as Syndication
Agent, L/C Issuer and a Lender

 

 

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

S-3

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as
Documentation Agent and a Lender

 

 

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

S-4

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a
Lender

 

 

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

S-5

--------------------------------------------------------------------------------


 

 

EXPORT DEVELOPMENT CANADA, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

S-6

--------------------------------------------------------------------------------